OFFICE         OF THE           Al-I-ORNEY        GENERAL             OF TEXAS

E&-r. - -                                                          AUSTIN




            t0t087,             lfurlr     a0mr,
            8r prooodurr nod 4lrporitl
            8t   8 tU            8&18    h&8 .b88&           ai+



            OOV8F8d             jrrdg8Ot
            lillqU8llt
                     t8X88;
            uandrr         tu     8818



                                                                              8O!l    Of    th8    f8Ot       th8t      10
                                                                               th8 property fro6 Zr.

                                                             V8    faOt8 YOU har8 r8qU8St8d                          OUr Op-
                                                              st8t8 Of        Ten8         h8S    Ul      iIlt43lu8t
                                                             OOUr88      t0   mnU8.




            in   8 tU            8818,     8lld     thra plWVi(l88:
                                  “To b8          ntd108d          bl   hiS   (th8 ‘218X’k)            8Ubj8Ot
                      to th0        Otdrr          Of th8 OOUXt for              l    MtiOd        Of tro
                      y8an          ml888           Oth8PwilO Ord8r84                 br    th8 OOUct,
                      at        &oh    t-0          th8 8oUrt           mar Or48r th8 IeM t0
                      bo pdd to the 8wo 8r lg8inrt                           rha Said tu88
                      WOFI 8888888dt . . ."
                Xn tho oam o? Yoora 1. Rogan                 09 6. U, lO¶,
a0   ,PlW8          ~OX't 10 418m88185 th8 qU"hOa               Of U&O I8
8ditld         t0 th8 810888 MDOf fOr WhiOklUkd                801d an48?   l
tar 8018,       Ii886  thlr 18ll&U8@81
                -Xf thon U8.m       0x8088      in th8 bid over
        th8 Moaot     Whi8h tho.rhori?f         oould lawfully 8ol-
      18Ot, itTm8       th8 pl'OO8848Of th8 8818 Of ROgOl'8'
        i8Od  ULd 88iOIM8d     &I   hirr   10   th8   hod8     Of    th8
        8h8rhf. g
          uOd8r th8 f8Ot8 r-8   $t8t8& th8 #495.5t d-8
not DolOn6 t0 th8 611at8ai t8XB8 8n6 it k8 a0 lOt8l'88t
thorola. A8 t0 ThO i# Wltitl8d  t0 8Otd ROE8r i8 8 qUO8-
tlO0 th4t EU8t DO dOt8rmilud by th8 mltri8t                        aOtU%

                                                Tour8   lOl-7 tmllr

                                           ATTORHUT OuRuRAl.O? RxA5


                                                             ho.     E. B8rmu
                                                                     biIi8knt
OmlLE